Citation Nr: 0804302	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-14 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the residuals of a 
right eye injury, to include a central retinal artery 
occlusion in the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active service from July 1962 to June 1964; 
he was honorably discharged from the Army Reserves in June 
1968.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut that denied the 
reopening of the appellant's right eye claim.  In a decision 
issued in December 2006, the Board reopened that claim and 
remanded it for additional development.  The case has now 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The appellant was treated for a gouging of the inner 
canthus of the right eye while he was on active duty in 
November 1963; this resolved without any sequelae.

2.  At the time of the appellant's separation from service, 
his visual acuity was 20/20 in each eye.

3.  Occlusion of the appellant's right inferior carotid 
artery was diagnosed in December 1992; his right ocular 
ischemic syndrome and central retinal artery occlusion were 
diagnosed in 1998. 

4.  The appellant's current right eye pathology, including 
ocular ischemic syndrome, central retinal artery occlusion 
and blindness, is not attributable to his active military 
service.


CONCLUSION OF LAW

The appellant does not have any right eye disorder that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1131, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant was notified of the information necessary to 
substantiate his right eye service connection claim by 
correspondence dated in April 2003 (prior to the initial AOJ 
decision in this matter) and again in December 2006, and 
March 2007 (prior to the de novo review of the claim by the 
AOJ).  These documents informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  
In those letters, the RO informed the appellant about what 
was needed to establish entitlement to service connection.  
The letter informed the appellant of what evidence was 
required to substantiate the service connection claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was asked to submit evidence and/or 
information in his possession to the AOJ.  Therefore, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed as to his right 
eye service connection claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's service medical 
records.  VA and private medical records were associated with 
the claims file and reviewed.  The appellant was afforded a 
VA medical examination.  He was afforded a personal hearing 
at the RO.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

Although the RO did advise the appellant of such information 
concerning ratings and effective dates in a letter dated in 
December 2006, because the right eye service connection claim 
is being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.  Proceeding with this case in 
its current procedural posture would not therefore inure to 
the appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the right eye claim 
addressed in the decision below have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  Certain 
chronic conditions will be considered to have been incurred 
in service if they are manifest to a degree of 10 percent or 
more within one year following the date of separation from 
service even though there is no evidence of such disease 
during service.  38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals 
that he underwent a service entrance examination in July 
1962.  In the report of medical history associated with that 
examination, the appellant reported having eye trouble.  The 
general and ophthalmoscopic examinations of the appellant's 
eyes were clinically normal; the appellant had 20/20 vision 
in each eye. 

In November 1963, the appellant incurred a laceration over 
the right eye.  The wound was dressed and cleaned and the 
appellant was forwarded to the 15th Medical Battalion because 
of the possibility of eye damage.  A consultation sheet 
indicates that the appellant was seen the next day and his 
injury was described as having occurred when the appellant 
fell and hit a bunk gouging the inner area of his right 
eyelid with apparent loss of some skin and a small hole at 
the inner canthus.  The appellant was seen at the 44th 
Surgical Hospital in November 1963 and it was thought that 
the injury would "heal very nicely on its own."  Back at 
the 15th Medical Battalion that night, the consultation 
report was doubted; the appellant was subsequently sent to 
the 121st Evacuation Hospital eye clinic where his visual 
acuity was measured as 20/20 in each eye.  A consultation 
sheet dated in February 1964 indicates that the appellant had 
injured the medial aspect of the right orbit with alleged 
fracture and that the tear duct was not involved at that 
time.  The appellant was noted to have had swelling and 
tenderness under the right eye that were associated with an 
upper respiratory infection.  The provisional diagnosis was 
possible tear duct obstruction of the right eye.  There is no 
further notation of any complaints or treatment relating to 
the right eye.

The appellant underwent a separation examination in May 1964.  
The appellant again reported eye trouble on his report of 
medical history; the examiner noted that the appellant had no 
significant medical defects.  The report of medical 
examination states that the general and ophthalmoscopic 
examinations of the appellant's eyes were clinically normal; 
the appellant had 20/20 vision in each eye.0

Review of the post-service medical evidence reveals that the 
appellant was hospitalized in a VA facility in the fall of 
1984.  The November 1984 discharge summary states that 
neurological examination had revealed no significant findings 
and that the physical examination had been completely 
unremarkable except for some findings associated with the 
liver.  The appellant was subsequently treated until November 
1985 in a VA inpatient treatment program for alcoholism.  
During that year, the appellant was not treated for any eye 
complaints or problems.  When the appellant was 50 years old, 
he presented to a VA facility with a nasal fracture from a 
fall.  Radiographic examination at Greenwich Hospital was 
said to have shown a nasal fracture, but no skull fracture.  
The appellant reported that he was experiencing nasal pain 
and headaches; he also said that he had been told he had high 
blood pressure five years previous for which he had not had 
any treatment or follow-up.  It was noted that the 
appellant's cardiac risk factors included 
hypercholesterolemia, smoking and a questionable family 
history.  

In December 1992, the appellant was hospitalized at a private 
facility; he was noted to be under treatment for hypertension 
and on medical examination his pupils were round, regular and 
equal.  The appellant's eye grounds were described as 
unremarkable.  The discharge summary lists five diagnoses: a 
new cerebrovascular accident of the right hemisphere as well 
as an old cerebrovascular accident of the right hemisphere; 
probable right internal carotid artery occlusion; 
longstanding hypertension; silent myocardial ischemia; and 
peripheral vascular disease.  The appellant was noted to have 
given a previous medical history of an injury in service to 
the right eye area which affected the tear duct and vision of 
the right eye.  

The appellant was seen in a VA clinic the next month; a 
January 1993 note states that the appellant was status post a 
subclinical cerebrovascular accident, that his facial droop 
had resolved and that he was still smoking.  A new right 
carotid bruit was observed.  The recommendation to the 
appellant was that he stop smoking completely; he was sent 
for a stroke consultation.  A February 5, 1993 note states 
that the appellant had discontinued smoking and that he was 
positively motivated to not have a stroke.  The clinical 
assessment was severe hypertension.  A May 1993 notes states 
that the appellant had resumed smoking on February 5, 1993, 
secondary to 'increased stress'.  The appellant verbally 
agreed that he was aware of the increased risks for 
cardiovascular and cerebrovascular disease associated with 
smoking.

The record from a May 2002 VA primary care clinic visit 
indicates that the appellant was still smoking, that a 
January 2002 aortogram and pelvic arteriogram had revealed 
stenosis of renal arteries; severe infrarenal atherosclerotic 
disease, plaques and ulcers; occluded left common and iliac 
arteries; diffusely severe narrowed and atherosclerotic 
disease of the right iliac artery system; right and left 
occlusion of the femoral arteries; and hypertrophied inferior 
mesenteric artery with severe stenosis at the origin.  There 
was a new bruit on the left carotid.  The old problem list 
included notations of status post cerebrovascular accident, 
100 percent right internal carotid artery occlusion and eye 
wound, service, retinal artery occlusion, branch struck right 
eye and no vision in that eye.  An August 2003 VA 
ophthalmology clinic progress note includes a past ocular 
history of glasses since age 30, trauma with pipe right eye 
in 1963 requiring surgery, central retinal artery occlusion 
of the right eye diagnosed in 1998, and December 2000 
ultrasound showing occlusion of the right internal carotid 
artery.  It was also noted that the appellant had had ocular 
ischemic syndrome shown in the right eye in June 1998.

The appellant testified at his May 2004 personal hearing at 
the RO that he had not had any eye problems prior to his 
entry into service.  He said that a steel bed post had struck 
him in the right eye and that he believed that this object 
had cut an eye artery.  The appellant further testified that 
he undergone some kind of surgery at the time of his in-
service right eye injury.  He said that the eye was okay when 
he woke up from the surgery.  The appellant's representative 
said that a March 13, 2002 VA treatment record had showed the 
appellant had a retinal artery occlusion of the right eye as 
a result of a branch sticking in his right eye.

The appellant underwent a VA eye examination in March 2007; 
the examiner reviewed the claims file.  On eye examination, 
the appellant barely had light perception in the right eye.  
In an April 2007 addendum, the VA examiner stated that she 
had thoroughly reviewed the claims file and opined that the 
central retinal artery occlusion in the right eye was not a 
result of the appellant's trauma in 1963.  There is no 
competent medical opinion of record to the contrary.

The appellant contends that he had a right eye injury while 
in service that resulted in a chronic right eye disorder and 
that he now has the same condition.  However, where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his opinion because he 
is not a medical health professional and his opinion does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, such 
chronicity, as reported in this matter, is not demonstrated 
when the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the claimant and 
when "no" medical evidence indicated continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999).  

The evidence of record indicates that the appellant received 
in-service treatment for a gouging injury in the area of the 
canthus of the right eye in November 1963, and that this 
condition resolved without sequelae as evidenced by the right 
eye 20/20 visual acuity finding at the 121st Evacuation 
Hospital eye clinic after the accident and in the May 1964 
separation examination.  The service separation examination 
was clinically normal for the eyes generally and 
ophthmalogically.  There is no medical evidence of record to 
establish that the appellant suffered any right eye disorder 
as a result of the November 1963 injury that was other than 
acute and transitory.  There is no evidence of record that 
the appellant was treated for any right eye pathology within 
12 months of his separation from service.  The evidence of 
record indicates that the appellant did not require 
eyeglasses until approximately four years after his 
separation from service, that he had one year of VA inpatient 
treatment in the mid-1980s without any record of any right 
eye condition, and that he was repeatedly warned in 1993 
that, because of his severe high blood pressure and his 
smoking, he was at serious risk for cardiovascular and 
cerebrovascular disease.  Furthermore, at the time of his 
private hospital treatment in December 1992 for a 
cerebrovascular accident of the right hemisphere, examination 
of his eye grounds (retinas) was unremarkable.  There is no 
evidence of record to suggest that a chronic right eye 
retinal condition existed until 1998, when ocular ischemic 
syndrome and central retinal artery occlusion were diagnosed.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The absence of any evidence of any chronic right eye disorder 
in the appellant's service medical records or persistent 
symptoms of any claimed right eye pathology until years after 
his separation from service constitutes negative evidence 
tending to disprove the claim that the appellant incurred any 
such condition during his active service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact.

Based on the totality of the evidence of record, including 
the service medical records, the report of VA medical 
examination and the reports of private and VA inpatient and 
outpatient medical treatment, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claim.  The May 2002 VA clinic note only 
documents the appellant's report of his previous ocular 
history.  The Board does not find this clinic note to 
constitute an opinion as to the etiology of any current 
pathology and therefore does not find the note to be 
probative because it is not consistent with the facts found 
based on a review of the pertinent evidence of record.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Thus, that 
clinic note (and all other similar notations) is not 
sufficient to support the claim.  

The Board concludes that the weight of the "negative" 
evidence, principally in the form of the service medical 
records (which do not document the claimed in-service eye 
surgery), private medical evidence demonstrating that the 
claimed retinal pathology was not present in December 1992, 
VA medical evidence that the claimed disorder was not evident 
until 1998 (more than thirty years after service) and a 
medical opinion finding no etiologic nexus between the 
current right eye pathology and service exceeds that of the 
"positive" evidence of record, which basically amounts to the 
appellant's contentions, along with some clinical notations 
that recount his version of his ocular history.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  The lack of any evidence 
of symptoms or clinical findings until many years after the 
appellant's 1964 separation from service is itself evidence 
which also strongly suggests that no claimed condition is 
traceable to disease or injury in service.  Furthermore, 
there is no competent medical opinion of record that provides 
an etiologic link between the appellant's current right eye 
problems and service.

The Board has considered the appellant's written statements 
and his testimony, as well as the written statements of his 
representative, submitted in support of his argument that his 
current right eye pathology began in service.  To the extent 
that such statements represent evidence of continuity of 
symptomatology, without more, they are not competent evidence 
of a diagnosis, nor do they establish a nexus between any 
acquired pathology and the appellant's military service.  See 
McManaway, 13 Vet. App. 60, 66 (1999).  

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and non-medical evidence of record shows that 
any right eye condition is not likely related to service by 
way of direct incurrence or secondary to the in-service right 
eyelid/canthus injury, the Board finds that the claim for 
entitlement to service connection for the right eye 
pathology, including ocular ischemic syndrome, central 
retinal artery occlusion and blindness, must be denied.  The 
Board finds that the evidence of record is not in equipoise 
on the question of whether the appellant has any current 
right eye pathology that should be service connected.


ORDER


Service connection for a right eye disorder, to include 
residuals of a right eye injury, is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


